Citation Nr: 0821674	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder as secondary to service-connected left knee 
disability. 
 
2.  Entitlement to an initial rating in excess of zero 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to July 
1958, and from May 1962 to May 1965.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2004 
rating decision of the VA Regional Office in Newark, New 
Jersey that granted service connection for bilateral 
sensorineural hearing loss for which a zero percent rating 
was established.  Analysis of this issue thus requires 
consideration of the rating to be assigned effective from the 
date of award of service connection. See Fenderson v. West, 
12 Vet. App. 119 (1999).  

The August 2004 rating decision also granted service 
connection for tinnitus, evaluated as 10 percent disabling, 
and denied service connection for degenerative joint disease 
of the right knee as secondary to service-connected left knee 
disability.  In correspondence dated in February 2005, the 
issue of entitlement to an evaluation in excess of 10 percent 
for tinnitus which had been appealed was withdrawn from 
appellate consideration.

The veteran relocated to within the jurisdiction of the St. 
Peterburg, Florida VARO.  He was afforded a personal hearing 
in February 2008 before the undersigned Veterans Law Judge 
sitting at St. Petersburg, Florida.  The transcript is of 
record.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

Review of the record discloses that the veteran has not been 
provided adequate notice of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) 
with respect to the issue of entitlement to service 
connection for a right knee disorder as secondary to service-
connected left knee disability.  The VCAA and its 
implementing regulations require that VA provide notice to 
claimants regarding information needed to complete an 
application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

For an increased-compensation claim, 38 U.S.C.A. §  5103(a) 
(West 2002 & Supp. 2007) requires at a minimum that the 
Secretary notify the claimant that to substantiate a claim, 
the claimant must provide or ask the Secretary to obtain 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life. Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  Additionally, the 
claimant must be notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Accordingly, the case is remanded 
in order to comply with the statutory requirements of the 
VCAA and Quartuccio and Vasquez-Flores to address any 
deficiencies with respect to the claims on appeal.

The veteran presented testimony on personal hearing in 
February 2008 that his bilateral hearing impairment had 
worsened and that he had been recently been fitted for 
hearing aids.  Review of the record discloses that the 
appellant was most recently evaluated for VA compensation 
purposes in this regard in June 2006.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment. See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability has increased in severity).  Under the 
circumstances, the Board is of the opinion that a VA 
examination should be scheduled to determine the current 
extent of service-connected hearing loss.

The veteran also asserts that he now has a right knee 
disability that is causally related to the service-connected 
left knee disorder.  The record discloses that he was 
afforded an examination in July 2004 by a VA physician who 
found no relationship between two disabilities.  The Board 
observes, however, there is no indication that the examiner 
had the claims folder for review prior to examination and 
opinion.  Additionally, service connection may be granted for 
a disability that is made chronically worse by service-
connected disability. See Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that the VA examiner in July 2004 
did not consider whether or not the veteran's right knee had 
been made chronically worse by the service-connected left 
knee disorder and this must be addressed.  The Board thus 
finds that a special orthopedic examination is warranted for 
a more enhanced opinion as whether or not a right knee 
disorder is related to service-connected left knee 
disability.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical examination 
by a specialist when indicated, and providing a medical 
opinion which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board would also point out that the veteran testified 
that he received VA outpatient treatment for hearing loss and 
knee disorders at the West Palm Beach (Florida) VA facility.  
He stated that his treating physician had told him that right 
knee disability was related to the service-connected left 
knee disorder.  The Board notes that the most recent VA 
outpatient records date through November 2006.  The claims 
folder thus indicates that relevant evidence in support of 
the veteran's claims may exist or could be obtained from a VA 
facility. See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA 
outpatient treatment records dating from December 2006 should 
be requested and associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims files and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed.  
In particular, the RO should 
ensure that the notification 
requirements and development 
procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007), 
and the Court's holdings and the 
relevant criteria in 
Vazquez-Flores and Quartuccio are 
fully met and complied with as 
outlined above.

2.  VA outpatient clinical records 
dating from December 2006 should 
be requested and associated with 
the claims folder.

3.  After a reasonable period of 
time for receipt of additional 
records, the veteran should be 
scheduled for examination by a VA 
orthopedist, and an opinion as to 
whether right knee disability is 
secondary to or has been 
aggravated by the service-
connected left knee.  The claims 
folder and a copy of this remand 
should be provided to the examiner 
in connection with the 
examination.  The examiner must 
indicate whether or not the claims 
folder was reviewed.  All 
indicated tests and studies should 
be accomplished and clinical 
findings should be reported in 
detail.  The examination report 
should reflect consideration of 
the veteran's documented medical 
history, current complaints, and 
other assertions, etc.

Based on a thorough review of the 
record and clinical evidence, the 
examiner is requested to provide 
an opinion with supporting 
rationale as to whether it is at 
least as likely as not (50 percent 
probability or better) that the 
veteran now has a right knee 
disorder that is a) secondary to 
service-connected left knee 
disability; and/or b) whether the 
right knee has been made 
chronically worse by the service-
connected knee disability.  If 
aggravation is found, the examiner 
should offer an assessment of the 
extent of additional disability of 
the right knee resulting from 
aggravation by the left knee.

4.  The veteran should be 
scheduled for a VA audiology 
examination, to include an 
audiometric evaluation, to 
ascertain the extent of current 
bilateral hearing loss.  The 
claims file must be made available 
to the examiner.

5.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear for 
the evaluation, this fact should 
be noted in the file.

6.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



